Judgment, *378Supreme Court, New York County (Rena K. Uviller, J., at plea; Arlene D. Goldberg, J., at sentence), rendered October 22, 2006, convicting defendant of burglary in the second degree and attempted burglary in the second degree, and sentencing him, as a second violent felony offender, to concurrent terms of eight years, unanimously modified, on the law, to the extent of reducing the sentence for attempted burglary to seven years, and otherwise affirmed.
As the People concede, the maximum sentence for a second violent felony offender convicted of attempted burglary in the second degree, a class D felony, is seven years and we modify accordingly.
We perceive no basis to otherwise reduce the sentences. Concur—Lippman, EJ., Andrias, Buckley, Sweeny and Renwick, JJ.